NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


EDDIE O'NEAL GARNER, DOC #990411, )
                                  )
          Appellant,              )
                                  )
v.                                )              Case No. 2D18-2131
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed March 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Polk County; Jalal Harb, Judge.




PER CURIAM.


              Affirmed.


NORTHCUTT, LUCAS, and BADALAMENTI, JJ., Concur.